/\lo.
                           PD-0782&0783-15
          VS.
                                                         Court o£ (Lri^WJ. frPPEAiS
Staafe. &£ Texas



                                                                      FILED IN
          M 24 ms                                              :OURT OF CRIMINAL APPEALS
                                                                     JUN 26 20^5
       AbetAcosta, Clerk
                                                                  Abel Acosta, Clerk


                     F.rsV rtU'im for festtateioi-v oP Tm»*£_ %   FiU

"To Tke HoivoroSde. OucjcKS o£ Tke. C00/+' »£ CLr'«vw«v«d Aff**l&.' Co«*vc tve^-.
  Sifcty Cfecri dalfS i^ u->HicU to •&(«. A P'^ritlow -for friscre-Heo^rq Hevfe>>?r
 "Xn Support o-£ -f-UiS. frvwftow. <^p€ilaK4 iUoui'S ""Hie tovrf 'fUe-P©Having:
                                           X



                                                                                  o.\

   3W5 7nLC



  \?f"^ TKe. ffe.4tttoiver tas ino+ t-eoueit amj OtWsio^ prior to +V0S re^juesf,
                                           -TVT"




                                                                        fe.J€ I